     Case 2:18-mj-30040-DUTY ECF No. 23 filed 11/14/18   PageID.61   Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,                                Case No. 18-mj-30040

v.

BRANDON GRIESEMER,

        Defendant.
                                    /

         STIPULATION TO CONTINUE PRELIMINARY EXAM

        Through their respective counsel, the parties stipulate and agree to

the continuance of the Preliminary Exam date from November 14, 2018

until December 18, 2018.

        The parties stipulate and agree that they are in the process of

exploring a negotiated resolution of these charges. The parties further

stipulate and agree that the time between November 14, 2018 and

December 18, 2018 shall be excluded in computing the time within which

the information or indictment must be filed. The parties agree that the

plea negotiations that they have engaged in are integral to the best

interests of the defendant and the public, and are excludable under 18

U.S.C. § 3161(h)(7)(A).
 Case 2:18-mj-30040-DUTY ECF No. 23 filed 11/14/18   PageID.62   Page 2 of 4




     Pursuant to 18 U.S.C. § 3161(h)(7)(A), the parties stipulate that

this time period shall constitute excludable delay and that the ends of

justice served outweigh the best interests of the defendant and the public

in a speedy trial.     The parties also stipulate and agree that this

stipulation and any order resulting from it shall not affect any previous

order of pretrial detention or pretrial release.

     IT IS SO STIPULATED.

s/John B. Meixner Jr.                    s/Penny R. Beardslee (with consent)
Assistant United States Attorney         Attorney for Mr. Griesemer
211 W. Fort Street                       Federal Defender Office
Suite 2001                               613 Abbott 5th Floor
Detroit, MI 48226                        Detroit, MI 48226
313-226-9626                             313-967-5848
john.meixner@usdoj.gov                   penny_beardslee@fd.org

Dated: November 8, 2018
     Case 2:18-mj-30040-DUTY ECF No. 23 filed 11/14/18   PageID.63   Page 3 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,                                Case No. 18-mj-30040

v.

BRANDON GRIESEMER,

        Defendant.
                                    /

     [PROPOSED] ORDER TO CONTINUE PRELIMINARY EXAM

        The Court, having been fully advised by the respective parties,

states as follows:

        IT IS ORDERED that the Preliminary Exam is continued from

November 14, 2018 to December 18, 2018.

        IT IS FURTHER ORDERED that the time period from November

14, 2018 through and including December 18, 2018 shall be excluded in

calculating the time within which the defendant has a right to a speedy

and public trial pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h).

The Court further finds that this time period is necessary to allow defense
 Case 2:18-mj-30040-DUTY ECF No. 23 filed 11/14/18   PageID.64   Page 4 of 4




to adequately review discovery and to permit the parties to continue to

explore the possibility of a negotiated resolution of the charges, and that

the ends of justice served by continuing the Preliminary Exam outweigh

the best interests of the public and Defendant in a speedy trial. This

order shall not affect any previous order of pretrial detention or pretrial

release.

     Accordingly, the Court finds that, under the Speedy Trial Act,

18 U.S.C. § 3161(h)(7)(A), the period of delay, as a result of the

continuance, shall be excluded in computing the time within which the

trial must commence.


IT IS SO ORDERED.


s/David R. Grand
Hon. David R. Grand
United States Magistrate Judge


Date Entered: 11/14/18
